Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-18-00340-CV

               IN THE MATTER OF THE GARCIA MARITAL TRUST

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2017-CVK-002555-D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED September 19, 2018.


                                             _________________________________
                                             Rebeca C. Martinez, Justice